*672On Petitions for Rehearing.
PER CURIAM.
The court dismissed the bill in each of these cases on the ground that at the time of the institution of the action the insurance company had an adequate remedy at law by pleading the fraud charged in the bill as a defense in the suit at law then pending in the state court to recover on the policy. We affirmed. 10 Cir., 105 F.2d 672. The appellee in each case has filed a motion in the suit in the state court for judgment by default on the ground that the defense of fraud was not pleaded within the contestable period of the policy. The motions are still pending. Disposition has not been made of the question which they present.
We are clear in the belief that at the time these actions were instituted, the insurance company had the right to plead the fraud as a defense in the state court. We express no opinion as to whether that right was subsequently lost by failure to interpose such defense within the permitted time. That is a question for the state courts. Plowever, in view of the fact that the beneficiary in each case is contending that the insurance company cannot be heard upon that issue in the state courts, we think the decree in each of these cases should be modified to provide that the bill be dismissed but that the trial court retain jurisdiction of the cause without further proceedings until disposition has been made of the case pending in the state court.
The decrees are severally so modified, and as thus modified, they are affirmed.